                                          Case 4:19-cv-08204-PJH Document 31 Filed 01/06/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL L LUCKERT,                            Case No. 19-cv-08204-PJH
                                                      Plaintiff,
                                   8
                                                                                       ORDER DENYING MOTION TO
                                                v.                                     COMPEL
                                   9

                                  10     O. SMITH, et al.,                             Re: Dkt. No. 30
                                                      Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13         Plaintiff, a former detainee, proceeds with a pro se civil rights complaint under 42

                                  14   U.S.C. § 1983. The court ordered service on September 3, 2020, and defendants

                                  15   appeared on December 9, 2020. Presently pending is plaintiff’s motion to compel.

                                  16   Plaintiff states that he sent discovery requests on August 1, 2020, to various city and

                                  17   county agencies, but has not received a response. Docket No. 30 at 7. He seeks to

                                  18   compel the discovery requests. However, plaintiff submitted the discovery requests

                                  19   before the court ordered service or defendants had appeared. The motion to compel is

                                  20   denied without prejudice. Now that defendants have appeared in this action, plaintiff

                                  21   should again seek the discovery.

                                  22         Plaintiff is advised that the court generally is not involved in the discovery process

                                  23   and only becomes involved when there is a dispute between the parties about discovery

                                  24   responses. Discovery requests and responses normally are exchanged between the

                                  25   parties without any copy sent to the court. See Fed. R. Civ. P. 5(d) (listing discovery

                                  26   requests and responses that “must not” be filed with the court until they are used in the

                                  27   proceeding or the court orders otherwise). Only when the parties have a discovery

                                  28   dispute that they cannot resolve among themselves should the parties even consider
                                          Case 4:19-cv-08204-PJH Document 31 Filed 01/06/21 Page 2 of 2




                                   1   asking the court to intervene in the discovery process. The court does not have the

                                   2   resources to oversee all discovery, and so requires that the parties present to it only their

                                   3   very specific disagreements. To promote the goal of addressing only very specific

                                   4   disagreements (rather than becoming an overseer of all discovery), the court requires

                                   5   that the parties meet and confer to try to resolve their disagreements before seeking

                                   6   court intervention. See Fed. R. Civ. P. 37(a); N.D. Cal. Local Rule 37. The motion

                                   7   (Docket No. 30) is DENIED without prejudice.

                                   8          IT IS SO ORDERED.

                                   9   Dated: January 6, 2021

                                  10

                                  11                                                            /s/ Phyllis J. Hamilton
                                                                                               PHYLLIS J. HAMILTON
                                  12                                                           United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     2
